 

Exhibit 10.8



 

EVENTUS CONSULTING, P.C.   MEMBER     American Institute of     Certified Public
Accountants           Arizona Society of     Certified Public Accountants

 

ENGAGEMENT FOR FINANCIAL SERVICES

 

November 8, 2019

 

David G. Jemmett, Chief Executive Officer

Cerberus Cyber Sentinel Corporation

7333 E Doubletree Ranch Road, Suite D270

Scottsdale, AZ 85258

 

Dear David:

 

We are looking forward to working with Cerberus Cyber Sentinel Corporation and
subsidiaries (the “Company”) to help you accomplish your goals. This engagement
agreement, effective as of the date affixed above (the “Effective Date”),
outlines the terms of the financial services that Eventus Consulting, P.C.
(“Eventus”) will be providing to the Company (the “Agreement”). Eventus and the
Company are each individually referred to as “Party” and both collectively
referred to as the “Parties.”

 

1. DESCRIPTION OF SERVICES.

 

    Our services shall follow three main categories as follows which are
outlined in more detail on Exhibit A:       ●   Financial Operations (FinOps) -
Integration of Business Units and Consolidation ●   Accounting Support and
FinOps - Ongoing Operations for the Company ●   SEC Compliance - Investor
Support and Regulatory Compliance

 

2. PERFORMANCE OF SERVICES. Eventus shall reasonably determine the manner in
which all services to be provided herein are to be performed and the specific
hours that will be reasonably necessary to ensure the performance of the
services provided.

 

3. LIMITATIONS; SCOPE OF SERVICES. Eventus does not render legal advice, tax
advice, auditing or attest services or investment advice, irrespective of its
principals’, employees’ or agents’ professional backgrounds. Eventus is
providing consulting services to the Company as outlined in Section 1 of this
Agreement only; other financial consulting services that the Company may request
from time-to-time will be provided under a separate agreement. The Company
agrees to obtain independent advice from its counsel and independent registered
public accounting firm regarding the adequacy of all information that is
disclosed to third parties and investors. Payments made as per this Agreement
are for the services described herein for the Company only. It is the Company’s
and management’s complete and exclusive responsibility to comply with all
financial reporting requirements established under all federal and state
securities laws, rules, and regulations.

 

- 1 -

 

 

4. RESPONSIBILITIES OF THE COMPANY. It is the Company’s sole responsibility to
provide Eventus with complete and accurate information in order for Eventus, its
employees, agents, and consultants to fulfill its duties under this Agreement.
The representations made within any documents produced in conjunction with the
Company are the sole responsibility of the Company. Eventus shall rely upon the
accuracy and completeness of information supplied to it by the Company’s
officers, directors, agents, and employees. Furthermore, by executing this
Agreement, the Company represents that it has disclosed and will disclose,
during the course of this engagement, all information to Eventus that could in
fact limit or be construed to limit Eventus’ ability to perform its duties
hereunder. The Company shall be solely responsible for the retention of its
legal counsel, independent registered public accounting firm, and any other
professional which may be needed to obtain any opinions regarding the Company’s
compliance with applicable state and federal securities laws. The Company shall
additionally be solely responsible for any actions it may take regarding the
hiring, promotion, termination, assignment of responsibilities, and other
similar tasks relating to the personnel used by the Company in the gathering,
recording, and retention of financial information.

 

5. FEES. For the services described hereunder, Eventus shall be paid according
to its customary hourly rate schedule indicated on Exhibit A, but not to exceed
Fifteen Thousand ($15,000) per month (the “Maximum Cash Fee”). Payments are due
upon receipt of invoice. All past due accounts will incur finance charges of
1.5% per month on any invoices not paid within 30 days and will be subject to
collections after 90 days. We reserve the right to stop working if payments are
not received in a timely manner. We are sensitive to the financial needs of the
Company and will make every effort to accomplish our objectives in a timely
manner to meet your budgetary goals and expectations. Every ninety (90) days
from the Effective Date, Eventus shall compare total amounts billed with the
total hours incurred and then confer with the Company on any variances, if any,
and how to reconcile them and/or how to adjust the Maximum Cash Fee. For any
additional work beyond what is described herein, Eventus will bill the Company
according to its customary hourly rate schedule indicated on Exhibit A.

 

6. TIMING. The timing of services to be performed under this Agreement is highly
dependent on the cooperation, efficiency and availability of documents and
information from the Company. Document production and availability of Company
personnel or other representatives shall be determined by and between the
Parties. Each Party shall cooperate fully, and on a best efforts basis, in order
to satisfy any time-table established, by and between the Parties, but is not to
be considered a guarantee, warranty (implied or expressed) that a time-table
will be met.

 

7. INDEPENDENT CONTRACTOR. The relationship between Eventus and the Company is
solely that of an independent contractor and nothing contained herein shall be
deemed to have created, by interpretation or implication, a relationship of
employment, partnership, joint venture or agency. Eventus shall take no actions
and make no statements that are inconsistent with its role as an independent
contractor. All services rendered by Eventus on behalf of the Company shall be
performed to the best of Eventus’ ability in concert with the overall business
plan of the Company and the goals and objectives of the management and board of
directors of the Company.

 

8. EXPENSES. The Company shall reimburse all reasonable approved out-of-pocket
expenses incurred on behalf of Eventus in connection with this Agreement as
mutually agreed upon by the Parties. Expenses may include travel and
administrative expenses incurred during the Term of the Agreement and any other
fees associated with the execution of this Agreement. Notwithstanding, all
expenses shall be subject to pre-approval by the Company. All requests for
reimbursement shall be made in writing. Any expense item that has not been
objected to by the Company shall be paid within Ten (10) business days of the
date of submission. Any objection shall be in writing, explaining the basis for
the objection.

 

9. NON-CIRCUMVENT AND NON-DISCLOSURE.

 

(a) The Parties mutually recognize that the services described in this Agreement
are confidential and that the business of each Party may be learned by the other
and that the identity, address and/or telephone numbers of clients, agents,
brokers, buyers, sellers, financiers, investors, consultants, experts, business
plans, processes, intellectual property, bank accounts, transaction codes, all
other capital sources, participating investment and commercial banks and/or
entities (hereafter referred to as “Confidential Information”), which the other
Party has acquired through years of time, expense and effort, shall be treated
as confidential. Such Confidential Information shall remain the sole property of
the contributing Party.

 



Eventus Consulting, P.C. | 14201 N. Hayden Road, Suite A-1 | Scottsdale, AZ
85260

Phone: (480) 659-6404 | Fax: (480) 659-6407 | E-mail: nreithinger@EventusAG.com

 

- 2 -

 



 

(b) Notwithstanding the foregoing, Confidential Information shall not include
information that (i) has become public knowledge through legal means without
fault by the other Party, (ii) is already public knowledge prior to the
disclosure of the Confidential Information by the other Party (iii) is known to
the other Party prior to disclosure of the same pursuant to this Agreement, or
(iv) is independently developed by the other Party without reference to or use
of the Confidential Information. In addition, the Parties shall be entitled to
release Confidential Information to permit it to prosecute or defend any claim
under this Agreement or pursuant to an order of a court or government agency,
provided, however, in the case of release pursuant to this section the Parties
shall limit the release to the greatest extent reasonably possible under the
circumstances and shall have provided the other Party with sufficient advance
notice to permit the Company to seek a protective order or other order
protecting its Confidential Information from disclosure.

 

(c) For and in consideration of the mutual promises, assertions, and covenants
set forth herein, the Parties agree to take all reasonable action to ensure the
confidentiality of the other Party’s business and the other Party’s Confidential
Information. The Parties will maintain complete confidentiality regarding each
other’s business sources and/or their affiliates and Confidential Information,
as well as the nature and manner and forms of the other Party’s business
dealings, unless the other Party provides, in its sole discretion, an express
written agreement providing otherwise. The Parties will not, in any way or
manner, solicit or accept business from sources or their affiliates that are
made available by the other Party to this Agreement, at any time or in any
manner prior to One (1) year from the expiration of this Agreement, without the
express written permission of the Party who made available said sources, in its
sole discretion. Any violation of these covenants shall be deemed an attempt to
circumvent such other Party, and the Party violating this covenant shall be
liable for damages in favor of the circumvented Party and/or an injunction
and/or other equitable remedies. Each Party agrees with the other that upon any
breach of this Agreement, the Party in default will pay to the other the
non-circumvention damages, if applicable, plus all loss and/or damage sustained
by the non-defaulting Party by reason of such breach, plus a reasonable sum for
attorney’s expenses and attorney’s fees.

 

10. NON-SOLICITATION. The Company shall not retain the services, either directly
or indirectly, of any Eventus employee, during the term of this Agreement or for
twelve months thereafter, without prior written consent.

 

11. NO ASSURANCE. Due to factors that may exist and may occur during the term of
this Agreement that are beyond the control of either the Eventus or the Company,
Eventus can provide no assurance that the services described in this Agreement
will be completed or effected and that, notwithstanding certain factors, whether
known or unknown, could have an impact on Eventus performing its duties
hereunder including, but not limited to, market conditions, regulatory
obstacles, economic conditions, access to the appropriate data or otherwise.

 

12. BREACH. Except as set forth in this Agreement, any claim or controversy
arising under any of the provisions of this Agreement shall, at the election of
either Party hereto, be determined by arbitration before the American
Arbitration Association in New York in accordance with the rules of the American
Arbitration Association. The decision of the Arbitrator shall be binding and
conclusive upon the Parties. The prevailing Party shall be entitled to recover
its costs and expenses in any such arbitration and the costs of filing for the
arbitration, including but not limited to, reasonable attorneys’ fees, as well
as the fees of the arbitrator. In the event of a material violation of the
provisions of this Agreement, as determined by a party in good faith, that Party
may seek injunctive relief in state or federal court to compel the other to
comply with, or restrain from violating such provision.

 

13. TERM; TERMINATION. The term (the “Term”) of this Agreement shall be
perpetual, commencing on the Effective Date of this Agreement, and unless
otherwise terminated upon thirty days’ notice by either Party.

 

14. INDEMNIFICATION. The Parties agree to indemnify, hold harmless, and defend
the other Party, its members, managers, officers, agents, and employees at its
own expense, in respect to any action, proceeding, suit, cost expense, claim, or
demand whatsoever that is brought by any third party, at law or in equity, in
connection with the Company’s public filings under the Securities and Exchange
Act of 1934, if applicable, including, without limitation, the disclosure or
failure to disclose any information to any third party. This obligation to
indemnify shall include, but not be limited to, any and all costs incurred by
either Party, including reasonable attorney’s fees. The Parties will not be
liable under the foregoing to the extent that any loss, claim, damage, liability
or expense is found in a final non-appealable judgment by a court of competent
jurisdiction to have resulted from the other Party’s bad faith or gross
negligence.

 

Eventus Consulting, P.C. | 14201 N. Hayden Road, Suite A-1 | Scottsdale, AZ
85260

Phone: (480) 659-6404 | Fax: (480) 659-6407 | E-mail: nreithinger@EventusAG.com

 

- 3 -

 

 

15. NOTICES. All notices and demands required or permitted under this Agreement
shall be in writing and shall be deemed to have been duly given, if delivered in
person or mailed, certified, return-receipt requested, postage prepaid or by
facsimile transmission. Mailed notices shall be deemed given three business days
after the date mailed. Until otherwise specified by notice in writing, the
address for such notices shall be:

 

  If to Eventus: Eventus Consulting, P.C.     14201 N. Hayden Road, Suite A-1  
  Scottsdale, AZ 85260     Attn: Neil Reithinger, President and Managing
Director     E-Mail: nreithinger@EventusAG.com

 

  If to the Company: Cerberus Cyber Sentinel Corporation     7333 E Doubletree
Ranch Road, Suite D270     Scottsdale, AZ 85258     Attn: David G. Jemmett,
Chief Executive Officer     E-mail (for electronic): david@cerberussentinel.com

 

16. AMENDMENT. This Agreement may be modified or amended with the expressed and
written consent of both Parties.

 

17. SEVERABILITY. If any provision of this Agreement shall be held to be invalid
or unenforceable for any reason, the remaining provisions shall continue to be
valid and enforceable. If a court finds that any provision of this Agreement is
invalid or unenforceable, but that by limiting such provision it would become
valid and enforceable, then such provision shall be deemed to be written,
construed and enforced as so limited.

 

18. APPLICABLE LAW. This Agreement is made in, and shall be exclusively governed
by the laws of the State of New York (and applicable U.S. federal law) without
regard to their choice of law principles. Venue for any arbitration or
litigation brought in connection with this Agreement shall reside exclusively in
New York and both Parties hereby agree that such forum is convenient and waive
any right to assert that the forum is not convenient.

 

19. BINDING AUTHORITY. Both signing individuals represent and warrant that they
have full authority of their respective organizations to enter into this
Agreement.

 

20. ENTIRE AGREEMENT. This Agreement contains the entire agreement of the
Parties with respect to its subject matter. This Agreement merges any and all
prior and contemporaneous oral or written agreements and/or statements made by
one Party to the other, and thus shall be considered the full and final binding
agreement with respect to its subject matter. The Parties have not relied upon
any representation or warranty not expressly contained within this Agreement.

 

We appreciate the opportunity to work with you.

 

Sincerely,       /s/ Neil Reithinger   Neil Reithinger, CPA   President and
Managing Director  

 

Eventus Consulting, P.C. | 14201 N. Hayden Road, Suite A-1 | Scottsdale, AZ
85260

Phone: (480) 659-6404 | Fax: (480) 659-6407 | E-mail: nreithinger@EventusAG.com

 

- 4 -

 

 



RESPONSE

 

This engagement correctly sets forth the understanding of the parties.

 

Accepted by:

 

CERBERUS CYBER SENTINEL CORPORATION

 

By: /s/ David Jemmett   Name: David Jemmett   Title: C.E.O.         Date:
November 8, 2019  

 

Eventus Consulting, P.C. | 14201 N. Hayden Road, Suite A-1 | Scottsdale, AZ
85260

Phone: (480) 659-6404 | Fax: (480) 659-6407 | E-mail: nreithinger@EventusAG.com

 

- 5 -

 



 

EXHIBIT A

 

 6 

 

